Citation Nr: 1640245	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected status-post sulfur lung poisoning with residual reactive airway disease, and/or service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, November 1983 to November 1987, May 2002 to February 2003, July 2006 to September 2007 and from February 2009 to March 2010.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter was previously before the Board in December 2015, at which time the Board remanded the claim for further development.  The case has been properly returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary to ensure compliance with the December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Additionally, where a veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Furthermore, service connection does not require an in-service diagnosis.  38 C.F.R. § 3.303(d) (2015).  Moreover, a medical opinion should address the appropriate theories of entitlement and provide a supporting explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

In the December 2015 remand, the Board directed that the Veteran be afforded an examination.  The examiner was to opine as to whether the Veteran's sleep apnea was directly related to his active service, or caused or aggravated by his service-connected reactive airway disease, and/or his service-connected PTSD.  Regarding service connection on a direct theory of entitlement, the examiner was directed to address March 2010 lay statements from the Veteran and family members.  The statements describe the Veteran on several occasions having extremely loud snoring and having poor sleeping patterns.  

The Veteran was afforded an examination in April 2016.  First, the resulting opinion is inadequate on a direct theory of entitlement because the examiner did not address the March 2010 lay statements that describe the Veteran having excessive snoring and poor sleeping patterns during his military service.  Rather, the examiner found that a review of records did not show a diagnosis of obstructive sleep apnea during a period of active duty service.  To ensure compliance with the December 2015 directive, remand is required.  Second, the examiner did not provide an aggravation opinion regarding PTSD and did not provide an explanation for the opinion that the Veteran's sleep apnea was not caused by his service-connected PTSD.  Thus, an addendum opinion is required that addresses this claimed theory of entitlement and provides supporting rationale.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  


2.  After any additional records are associated with the claims file, obtain an addendum medical opinion from the same examiner who conducted the April 2016 examination for sleep apnea.  If the same examiner is not available, arrange for a similarly qualified medical professional to provide the opinion.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  

a.  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's sleep apnea had onset in or is otherwise related to a period of active duty service?

The examiner must address lay statements from the Veteran and family members from March 2010, contemporaneous in time to separation from a period of active service, noting the Veteran's loud snoring, labored breathing, and choking during sleep.  

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected PTSD?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea has been aggravated (permanently worsened) by his service-connected PTSD?

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




